Citation Nr: 0204382	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  95-15 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from August 1966 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The case returns to the Board following remands to the RO in 
February 1997 and November 2000.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Service medical records are negative for any skin 
complaint, diagnosis, or treatment.  

3.  The veteran has not been diagnosed as having of chloracne 
or other acneform disease.   

4.  There is no competent evidence of a nexus between the 
veteran's currently diagnosed seborrheic dermatitis and his 
period of active duty service, to include exposure to 
herbicides therein.  


CONCLUSION OF LAW

A skin disorder was not incurred or aggravated during active 
duty service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
March 1994 rating decision, May 1994 statement of the case, 
and supplemental statements of the case issued through 
November 2001, the RO provided the veteran and his 
representative with the applicable law and regulation and 
gave notice as to the evidence needed to substantiate the 
claim.  In addition, by letter dated in January 2001, the RO 
described the impact of the VCAA, listed the pertinent 
evidence already of record, explained what evidence it would 
obtain, and requested that the veteran submit or provide the 
information necessary for the RO to obtain additional 
relevant evidence.  The RO did not receive any response to 
the letter.   

With respect to the duty to assist, the RO has obtained VA 
treatment records and secured medical examinations.  The 
veteran provided copies of private medical records; he has 
not authorized VA to obtain any other private records.  Also, 
as discussed in the February 1997 Board remand, there was 
some question as to whether all service medical records had 
been associated with the claims folder.  An April 1997 
response from the National Personnel Records Center indicated 
that all available service medical records had already been 
provided.  Accordingly, the Board is satisfied that the duty 
to assist has been met.  Finally, the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The Board also finds substantial compliance with its 
instructions from the prior remands, such that the evidence 
is sufficient to render a decision in this case.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  The Board notes that the 
February 1997 remand sought an opinion as to whether the 
veteran's skin disorder was related to Agent Orange exposure 
or chemical burn and the November 2000 remand sought an 
opinion as to whether the skin disorder was related to any 
in-service event.  In the April 2002 brief, the veteran's 
representative argues that the February 2001 VA examination 
report fails to comply with those remands.  The Board 
disagrees and finds that all contentions have been addressed 
as instructed.  With respect to chemical burn, the Board 
emphasizes that a private physician made that reference.  
There is no evidence or allegation from the veteran that he 
incurred a chemical burn in service.  Therefore, any failure 
to address the possibility of service connection for skin 
disorder due to chemical burn in service is harmless. Id.  To 
the extent that "chemical burn" might be intended to 
suggest Agent Orange exposure, that possibility is squarely 
addressed by the VA examiner.   

Factual Background

Service personnel records showed that the veteran had service 
in Vietnam from January 1967 to January 1968.  Service 
medical records were negative for any complaint or diagnosis 
of skin disorder in service.  The report of the August 1969 
separation examination showed that the skin was normal.  
Similarly, despite the veteran's statement that he had scabs 
forming on his arms since service, the report of the December 
1969 VA examination showed that the skin was normal.  

In his March 1993 claim, the veteran alleged that he has a 
rash over his entire body.  During the May 1993 VA 
examination, he reported having a recurrent rash on his chest 
in service in Vietnam with intermittent problems thereafter.  
While he was in Vietnam, he was not aware of being exposed to 
Agent Orange.  Examination revealed two one-inch lesions on 
the anterior chest, described as circumscribed, erythematous, 
slightly scaly, and psoriatic appearing.  There were no 
acneform or other skin lesions.  The assessment was possible 
exposure to Agent Orange and history of recurrent rash, with 
two lesions on the chest at that time suggestive of tinea 
copora and/or psoriatic lesions.  The examiner commented that 
the rash appeared to be psoriatic or dermatophytic.  

In his April 1994 notice of disagreement, the veteran stated 
that the rash on his chest recurred since he returned from 
Vietnam.  In the November 1994 substantive appeal, he 
specifically alleged that the skin disorder was due to 
exposure to Agent Orange.  During the November 1994 personal 
hearing, the veteran specified that the rash on the chest 
started sometime in 1968, though he did not seek treatment in 
service.  He saw a Dr. Reinhart about ten years before, who 
thought it looked like a chemical burn.  

In April 1997, the veteran provided medical records from Dr. 
Reinhart dated from January 1975 to August 1988.  Notes dated 
in January 1975 described a small rash of four days duration 
on the right shoulder and right side of the face.  There is 
no reference to service in Vietnam or Agent Orange exposure.  
The diagnosis was shingles or herpes zoster.  Records dated 
in July 1980 indicated that the veteran received a letter 
from VA or other veterans group stating that he was 
potentially exposed to Agent Orange in service in Vietnam.  
There were no complaints of skin disorder.  Examination found 
no skin lesions.  The veteran presented in August 1985 with a 
two-week history of gradually spreading rash on the chest and 
the sides of the nose.  Examination of the chest revealed 
very scaly, plaque-like lesions, well circumscribed, slightly 
raised, and erythematous.  The lesions beside the nose were 
quite inflamed and included some small pustules.  Notes dated 
in November 1985 reflected findings of recurrent seborrheic 
dermatitis on the anterior chest and face.  The veteran was 
treated in August 1988 for a flare-up of seborrheic 
dermatitis.    

In a July 1997 statement, the veteran's spouse indicated 
that, since they had been married, she observed certain skin 
symptoms every few weeks.  The veteran told her that he had 
this skin disorder for many years and that the symptoms 
occurred only once or twice a year.  However, the outbreaks 
were more frequent in the two and one-half years that she had 
known him.   

The veteran was afforded a VA examination in July 1997.  He 
related having a skin rash since service, though not at the 
time of the examination.  Observation revealed a few acne or 
pustular-like lesions on the center of the chest.  The 
diagnosis was acne.  In a separate July 1997 examination, the 
veteran described intermittent flare-ups of red, scaly 
lesions on the chest, head, and rectal area that he increased 
in severity and frequency in the past two years.  Physical 
examination revealed a cluster of small, reddish lesions on 
the chest and some on the scalp that appeared most consistent 
with acne or pustular-like lesion.  The diagnosis was acne.  
The examiner stated that there was no evidence of skin lesion 
that appeared to be related to possible Agent Orange 
exposure.  He added that he reviewed the claims folder.  An 
addendum the to examination report noted that the veteran did 
not report for an additional dermatology consultation 
scheduled in conjunction with the VA examination.  The 
addendum diagnosis was regular acne without other 
abnormality.  

VA medical records dated in August 1997 indicated that the 
veteran had a few red sores on the sternum, eyebrows, and top 
of the head.  During the physician's consult, the veteran 
related that he had dermatitis since Vietnam service.  The 
doctor observed some scale on the scalp, brows, and mid 
chest.  The assessment was seborrheic dermatitis.  That 
diagnosis was repeated in March 1998.  Subsequent VA medical 
records dated through November 2001 revealed no additional 
visits for skin complaints, though there were prescriptions 
for topical medications.   

The veteran was afforded a VA dermatology examination in May 
2000.  The examiner reviewed the claims folder for the 
examination.  The veteran's rash was primarily on the face 
and scalp.  Examination revealed diffuse erythema on the 
scalp and nasal labial fold in the eyebrow area in the 
seborrheic distribution.  There was also evidence of erythema 
and scale in the midchest area in the seborrheic 
distribution.  There was no specific acneiform lesions or 
cysts.  The examiner stated that the examination was 
consistent with chronic seborrheic dermatitis.  There was no 
evidence of acne or of dermatitis related to possible Agent 
Orange exposure.   

In February 2001, the veteran was examined by the same VA 
dermatologist.  The examiner reviewed the claims folder for 
this examination as well.  The veteran continued to use 
special shampoos and lotion to control his skin disorder.  
Physical examination found mild erythema only, without active 
scale, acute dermatitis, or active acne.  The assessment was 
seborrheic dermatitis, under excellent control with topical 
therapy.  The examiner stated that there was no cause and 
effect association between military service or Agent Orange 
and this skin condition.    

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based ionizing 
radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in Vietnam during the 
Vietnam era will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  
38 C.F.R. § 3.307(a)(6)(ii).  Diseases associated with 
herbicide exposure for purposes of the presumption include 
chloracne or other acneform disease consistent with 
chloracne.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  
See 38 U.S.C.A. § 1116(b)(1) (permitting the Secretary to 
determine by regulation diseases subject to the presumption 
in addition to those listed at 38 U.S.C.A. § 1116(a)(2)).  
Such disease must be manifest within one year after the last 
date of exposure.  38 C.F.R. § 3.307(a)(6)(ii).  See Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, § 201, 115 Stat. 976 (2001) (to be codified as 
amended at 38 U.S.C. § 1116(f)) (effective Dec. 27, 2001) 
(for purposes of establishing service connection for 
disability resulting from herbicide exposure, including 
presumptive service connection, a veteran with specified 
Vietnam service is presumed to have been exposed to 
herbicides during that service).    

Reviewing the record in this case, the Board finds that the 
preponderance of the evidence is against service connection 
for a skin disorder.  38 U.S.C.A. § 5107(b).  First, the 
veteran has never been diagnosed as having chloracne or other 
acneform disorder consistent with chloracne, the only skin 
disease associated with herbicide exposure for purposes of 
presumptive service connection.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).  Second, service medical 
records fail to reveal any chronic skin disorder.  In fact, 
the records do not reflect any observation or complaint 
related to the skin in service.  Thus, service connection may 
not be established on the basis of chronicity or continuity 
of symptomatology.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. at 494-97.  

Finally, the record is negative for any competent evidence or 
opinion that establishes a nexus between seborrheic 
dermatitis, the skin disorder the veteran is currently 
diagnosed as having, and his period of active duty service, 
to include exposure to Agent Orange.  In fact, the VA 
dermatologist who examined the veteran in May 2000 and 
February 2001 specifically found no association between 
service and possible Agent Orange exposure.  There is no 
contrary medical opinion of record.  The Board notes that 
this opinion is generally supported by the record, which 
shows no evidence of skin disorder in service or for several 
years thereafter.  Absent evidence linking the skin disorder 
to service, the claim for service connection must fail.  
Boyer, 210 F.3d at 1353; Mercado-Martinez, 11 Vet. App. at 
419.  The Board acknowledges that the veteran believes that 
the skin disorder is related to service and Agent Orange 
exposure.  However, there is no suggestion that the veteran 
is educated and trained in medicine, such that he is 
competent to render an opinion as to the nature and etiology 
of the disorder.  Thus, his personal opinion in this case, is 
insufficient form the nexus needed to establish service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.     



ORDER

Service connection for a skin disorder is denied.  




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

